Exhibit 3.2 COGO GROUP, INC. AMENDED AND RESTATED BY - LAWS ARTICLE I.SHAREHOLDERS SECTION 1. ANNUAL MEETINGS. The annual meeting of the shareholders of the corporation shall be held at such other hour and place as may be fixed by the Board of Directors for the election of Directors and for the transaction of general business except in any case required by law or statute. SECTION 2. SPECIAL MEETINGS. Except as may otherwise be required by law, special meetings of the shareholders of the corporation may be called only as hereinafter set forth: at any time by the President or the Chief Executive Officer, or by the majority of the whole Board of Directors, either by vote or in writing, or upon request in writing received by the Secretary or Assistant Secretary, of the holders of a majority of all the shares outstanding and entitled to vote. Any such meeting shall be called and held at the expense of the corporation. Such request by the Directors or shareholders shall state the purpose of the meeting and notice thereof shall be given as provided in Section 3 of this Article I. No business other than that stated in the notice of the meeting shall be transacted at any special meeting of the shareholders, however called. Special meetings of the shareholders shall be held at the principal office of the corporation, whether within or outside of the State of Maryland, as named in Section 1 of this Article I, or at any other locations specified by the President or the Chief Executive Officer. SECTION 3. NOTICE OF MEETINGS. Not less than ten (10) days’ and not more than ninety (90) days’ written notice of every annual meeting and of every special meeting of the shareholders shall be given to each holder of stock having voting rights whose name appears as a holder of record upon the books of the corporation at the close of business on the date fixed by the Board of Directors for the determination of shareholders entitled to notice of such meeting in accordance with the provisions of these By-Laws, and, if no such date shall have been fixed by the Board for such purpose, then to the holders of record on the fifth business day prior to the date when such notice shall be given. Such notices of annual or special meetings shall state the place, day and hour of such meeting, and, in the case of special meetings, shall also state the business proposed to be transacted. Such notice shall be given to each shareholder by leaving the same with him or at his residence or usual place of business, or by mailing it postage prepaid and addressed to him at his address as it appears upon the books of the corporation. No notice of the time, place or purpose of any meeting of shareholders, whether prescribed by law, by the Charter, or by these By-Laws, need be given to any shareholder who attends in person, or by proxy, or who waives such notice in writing. No notice of any meeting, regular or special, need be given to any shareholder who is not entitled to vote thereat. 1 SECTION 4. QUORUM. At any meeting of shareholders the presence, in person or by proxy, of the holders of a majority of all shares having voting rights at such meeting shall constitute a quorum for the election of Directors or for the transaction of other business; but, in the absence of a quorum, the shareholders entitled to vote who shall be present in person or by proxy at any meeting (or adjournment thereof) may, by vote of a majority of shares so present and entitled to vote, adjourn the meeting from time to time, but not for a period of over thirty (30) days at any one time, by announcement at the meeting, until a quorum shall attend. At any such adjourned meeting at which a quorum shall be present, any business may be transacted at the meeting as originally notified. SECTION 5. PROXIES. Shareholders may vote either in person or by proxy, but no proxy which is dated more than two months before the meeting at which it is offered shall be accepted unless such proxy shall on its face name a longer period for which it is to remain in force.
